DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claim(s) 1-9) in the reply filed on 06/14/2022 is acknowledged.  Because applicant did not provide any statement/reasons indicating traversal of the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01). Claim(s) 10-17 is/are withdrawn as being drawn to nonelected group(s). Accordingly, claim(s) 1-9 is/are examined herein.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “correction unit” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1 and 5-6 is/are objected to because of the following informalities: 
Claim 1, “mold and the curable composition in contact with each other” should be changed to -- mold and the curable composition are brought into contact with each other--.
In line 2 of claim 5, “in a case were” should be changed to --in a case where--.
Claim 6, “correction unit calculates” should be changed to -- correction unit further configured to calculate--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a first measurement unit configured to …” in claim 1 with corresponding structure/scope disclosed in at least paragraphs [0038], [0093-0094], [0102-0104] of applicant’s published application.  
“a second measurement unit configured to …” in claim 2 with corresponding structure/scope disclosed in at least paragraphs [0039] of applicant’s published application.  
“a mechanism configured to …” in claim 3 with a driving mechanism configured to vertically drive the mold and/or the substrate as the corresponding structure/scope disclosed in at least paragraphs [0032], [0043], [0099] of applicant’s published application.  
“mold holding unit configured to …” and “mold holding unit is caused to …” in claims 4-5 with an imprint head as the corresponding structure/scope disclosed in at least paragraphs [0032] and [0072] of applicant’s published application.  
“a correction unit configured to ..” and “the correction unit calculates a difference between the height distribution of the substrate at the non-contact position and the height distribution of the substrate at the contact position” without a clear corresponding structure in applicant’s specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites the limitation “correction unit configured to correct …” while claim 7 recites the 
limitation “correction unit calculates…” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and lack adequate written description. The written description fails to disclose the corresponding structure for performing the entire claimed functions and to clearly link the structure acts to the claimed functions. The language “correction unit ..” in the claims without an explicit corresponding structure is not sufficient written description to determine the corresponding structure/scope encompassed by the claimed correction unit. The indefinite/unbounded functional limitations would cover all ways of performing the functions and indicates that the inventor has not provided sufficient disclosure to show possession of the claimed invention. See MPEP §§ 2163.03 V-VI, 2181 IV, and 2185.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “correction unit configured to correct …” while claim 7 recites the 
limitation “correction unit calculates…” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed functions and to clearly link the structure to the functions. It is unclear from the written description the corresponding structure for the correction unit configured for performing the entire claimed functions. Is the disclosed control device at paragraph [0045] the corresponding structure of the claimed correction unit? How does the control device make the correction and calculation functions? Is the control device programmed with algorithm B1-B3 disclosed in Fig. 5  to perform the calculation? See MPEP §§ 2163.03 VI and 2181 II.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP 2007299994A with English machine translation – attached). 
Regarding claims 1 and 8, Tanaka discloses an imprint apparatus that forms a curable composition on a substrate (WF) using a mold (pg. 2, Fig. 4), the imprint apparatus comprising:
a first measurement unit (measurement device 52) configured to measure a height distribution of the substrate (WF) at a contact position where the mold and the curable composition are in contact with each other (measurement device 52 is capable of measuring a height distribution of the wafer/substrate WF at a shot region which is the contact position of the substrate where the mold and the curable composition are contact with each other: pg. 5-7 and Figs. 4-8),
wherein the first measurement unit (52) measures a height of the substrate by bringing a probe (probe 60a) into contact with a surface of the substrate (measurement device 52 is capable of measuring a height of the wafer/substrate WF by bringing a probe 60a into contact with a surface of the substrate: pg. 5-7 and Figs. 4-8; additionally, since probe 60a is an “atomic force microscope (AFM)” probe, the probe 60a is inherently capable of performing the function), the probe having a contact surface area smaller than a contact surface area of the mold (the probe 60a has a contact surface area smaller than a contact surface area PT of the mold 18: Fig. 4 showing that the surface area PT of mold 18 is bigger than the surface area of the entire measurement device 52 and Fig. 6/Fig. 8 showing that the surface area of the probe 60a is smaller than the surface are of the entire measurement device 52 and therefore smaller than surface area PT of mold 18), wherein a tip end of the probe has one of a conical shape, a pyramidal shape, and a prismatic shape (See tip end of probe 60a in Fig. 6/Fig. 8). 

    PNG
    media_image1.png
    300
    471
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasumi (US 20100052217) in view of Khusnatdinov (US 20190080922) and/or Wu (US 20140347644).
Regarding claim 1, Kasumi discloses an imprint apparatus that forms a curable composition on a substrate using a mold (Abstract), the imprint apparatus comprising:
a first measurement unit (wafer height sensor 100) configured to measure a height distribution of the substrate (wafer) at a contact position (transfer area) where the mold and the curable composition are in contact with each other (wafer height sensor 100 is capable of measuring a height distribution of the wafer/substrate at a contact/transfer position where the mold and the curable composition are in contact with each other: P0116-0120, Figs. 17-18),
wherein the first measurement unit (100) measures a height of the substrate …, the first measurement unit (100) having a  … surface area smaller than a contact surface area of the mold (P0116-0120, Figs. 17-18). 
Kasumi fails to discloses measuring a height of the substrate by bringing a probe into contact with a surface of the substrate, the probe having a contact surface area smaller than a contact surface area of the mold. Thus, the difference between Kasumi and the claimed invention is the type of height measurement unit.
In the same field of endeavor, imprint apparatuses,  Khusnatdinov discloses the technique of using AFM surface profiler to measure the topography of substrates (P0046). As evidenced by Wu and/or https://en.wikipedia.org/wiki/Atomic_force_microscopy,  a person having ordinary skill in the art (i.e. PHOSITA) would understand/recognize that an AFM surface profiler includes/encompasses a probe that comes into contact with a surface of the substrate and that topography of the substrate includes/encompasses height distribution of the substrate. As evidenced by Wu and/or https://en.wikipedia.org/wiki/Atomic_force_microscopy,  a person having ordinary skill in the art (i.e. PHOSITA) would also understand/recognize that an AFM surface profiler is more accurate than optical profilers/detectors.  
In an analogous art, lithography apparatuses directed to enabling measuring height of the
substrate, Wu discloses the technique of using AFM tool (312) capable of measuring height of a substrate by bringing a probe/tip into contact with a surface of the substrate, the probe/tip having a contact surface area smaller than a surface area where a pattern would be formed on the substrate (P0040, 0074, Figs. 3-4, claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Kasumi in view of Khusnatdinov and/or Wu by substituting the measurement unit 100 with an AFM measurement unit comprising a probe configured to measure a height of the substrate by bringing the probe into contact with a surface of the substrate, the probe having a contact surface area smaller than a contact surface area of the mold for the benefit(s) of increasing measurement accuracy and/or using a superior measuring unit as suggested by the secondary references and ordinary skill in the art. See MPEP §§ 2143 I B, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 4, Kasumi further discloses/suggests a mold holding unit (101) configured to hold the mold (P0056, Fig. 17). 
The combination Kasumi/Khusnatdinov/Wu fails to disclose wherein the mold holding unit is caused to hold the probe. 
However, Kasumi further discloses/envisions that the mold holding unit is capable of holding measurement units in another embodiment and that the mold holding unit is at a location closest to the contact position where the mold and the curable composition are in contact with each other (P0055, Figs. 12-13).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Kasumi by configuring the mold holding unit to hold the probe as the mold holding unit is at a location closest to the contact position which is location where the probe would take the measurements. See MPEP §§ 2143 I C and/or 2143 I G. In addition, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See MPEP § 2144.04 VI C.
Regarding claim 5, as applied to claim 4 above, the combination Kasumi/Khusnatdinov/Wu 
discloses the claimed invention except wherein the mold holding unit is caused to hold the probe in a case where the height distribution of the substrate at the contact position is to be measured, and the mold holding unit is caused to hold the mold in a case where the mold and the curable composition are in contact with each other. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Kasumi by configuring the mold and probe to be separable and exchangeable from the mold holding unit, since it has been held that constructing formerly integral structure in various elements involves only routing skill in art.  One would have been motivated to make the mold and probe separable and exchangeable from the mold holding unit for the purpose of avoiding collision/interreference between them during their operation. See MPEP § 2144.04 V C. 
Regarding claim 8, Wu further discloses/suggests wherein a tip end of the probe has one of a cylindrical shape, a conical shape, a pyramidal shape, and a prismatic shape (P0065, Fig. 3, Fig. 6).
Official notice is taken that it is well known and desirable to provide a tip end of an AFM/contact probe with one of a semispherical shape, a cylindrical shape, a conical shape, a pyramidal shape, and a prismatic shape to facilitate contact and/or improve accuracy of measurements.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Kasumi in view of Wu and/or ordinary knowledge in the art of probes by providing the tip end of the probe with one of a cylindrical shape, a conical shape, a pyramidal shape, and a prismatic shape to facilitate contact and/or improve accuracy of measurements. See MPEP §§ 2143 I C and/or 2143 I G. In addition, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function. See MPEP 2144.04 IV B.
Claim(s) 2-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasumi in view of Khusnatdinov and/or Wu as applied to claim 1 above, and further in view of Hattori (US 20160193759) and Ina (20020180983).
Regarding claims 2-3 and 9, as applied to claim 1 above, the combination Kasumi/Khusnatdinov/Wu fails to disclose a second measurement unit configured to measure a height distribution of the substrate at a non-contact position different from the contact position.
In the same field of endeavor, imprint apparatuses, Hattori discloses the technique of incorporating a measurement unit (8) configured to measure a height distribution of the substrate at a non-contact position different from a contact position in order to determine inclination of the substrate surface (P0006, 0033, Fig. 1), wherein the non-contact position (measurement position) is located at a position remote from a mechanism (mold drive unit) configured to bring the mold and the curable composition into contact with each other (P0030, Fig. 1) to prevent interference of the non-contact position with the mechanism (P0030, 0033; expected result based on the different/remote positioning of the mechanism and measurement position), wherein the measurement unit is an optical height measurement sensor (P0033) for the benefit(s) of accurately controlling the relative inclination between the pattern surface of a mold and the surface of the substrate (P0007). 
In an analogous art, apparatuses directed to enabling measuring of dimensions of 
a substrate, Ina discloses the technique of incorporating a first measurement unit (CP) capable of measuring a height distribution of a substrate (1) at a contact position and a second measurement unit (NCP) capable of measuring a height distribution of the substrate (1) at a non-contact position different from the contact position, wherein the second measurement unit (NCP) is an optical height measurement sensor (P0063-0064, Fig. 10) for the benefit(s) of measuring the shape of the surface of the substrate with high accuracy (P0024, 0067). Ina further discloses that AFM profilers are more accurate/superior than optical profilers (P0014-0015).
Since Kasumi further discloses to incorporate a measurement unit configured to measure flatness of the wafer surface (P0103) while Wu discloses/suggests usage of multiple measurement tips configured to measure a height distribution of the substrate at different positions (P0040, Fig. 3), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of the combination in view of  Hattori and Ina by providing a second measurement unit configured to measure a height distribution of the substrate at a non-contact position different from the contact position, wherein the non-contact position is located at a position remote from a mechanism configured to bring the mold and the curable composition into contact with each other to prevent interference of the non-contact position with the mechanism, and wherein the second measurement unit is an optical height measurement sensor for the benefit(s) of enabling measuring of the inclination/flatness of the substrate surface and/or measuring the shape of the surface of the substrate with high accuracy as suggested by Hattori and Ina. 

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
	Hirano (US 20190255760) discloses an imprint apparatus comprising a measurement unit capable of measuring a height distribution of the substrate at a contact/transfer position where the mold and the curable composition are in contact with each other (P0052-0053, 0059-0061, Fig. 10);
Tamura (US 20170246657) discloses an imprint apparatus comprising a substrate measurement unit capable of measuring a height distribution of the substrate at a contact position where the mold and the curable composition are in contact with each other (P0053); and/or
Moon (20070234786) discloses a probe capable of measuring a height distribution of a substrate (Fig. 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743